AMENDED AND RESTATED BY-LAWS of HARLEYSVILLE GROUP INC. REVISED FEBRUARY 19, 2009 ARTICLE I - CORPORATION OFFICE SECTION 1.REGISTERED OFFICE The registered office shall be at The Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801. SECTION 2.PRINCIPAL OFFICE The principal office of the Corporation shall be at 355 Maple Avenue, Harleysville, Montgomery County, Pennsylvania 19438. The Corporation may also have offices at such other places as the Board of Directors may from time to time designate or the business of the Corporation may from time to time require. ARTICLE II - SEAL The corporate seal of the Corporation and any alterations thereof shall contain the name of the Corporation, the year of incorporation, and the words, “Corporate Seal, Delaware”. ARTICLE III - MEETINGS OF STOCKHOLDERS SECTION 1.PLACE OF MEETINGS All meetings of the stockholders shall be held at such time and place as may be fixed from time to time by the Board of Directors and stated in the notice of meeting or in a duly executed waiver of notice thereof. SECTION 2.ANNUAL MEETING The Annual Meeting of the stockholders shall be held on the fourth Wednesday of the month of April in each year, if not a legal holiday, and if a legal holiday, then on the next full business day following, at 10:00 A.M., or at such other date and time as shall be designated from time to time by the Board of Directors and stated in the notice of meeting or a duly executed waiver of notice thereof when the stockholders shall elect a Board of Directors or a class thereof and shall transact such other business as may properly be brought before the meeting. SECTION 3.SPECIAL MEETINGS Special Meetings of the stockholders, for any purpose or purposes, may be called at any time by the Chairman of the Board or the President of the Corporation, and shall be called by the Secretary of the Corporation at the request in writing of a majority of the Board of Directors, or a majority of the Executive Committee of the Board of Directors, or stockholders owning at least twenty-five (25%) percent of the entire capital stock of the Corporation issued and outstanding and entitled to vote thereat. Any request for a special meeting of the stockholders shall be signed by the person or persons making the same and shall state the purpose or purposes of the proposed meeting. Upon receipt of any such request, it shall be the duty of the Secretary of the Corporation to call a special meeting of the stockholders to be held at such time, no less than ten (10) nor more than sixty (60) days thereafter, as the Secretary of the Corporation may fix. If the Secretary of the Corporation shall neglect or refuse to issue such call within five (5) days from the receipt of such request, the person or persons making the request may issue the call. SECTION 4.NOTICE Written notice of all meetings of the stockholders other than adjourned meetings of stockholders, stating the place, date and hour, and, in the case of special meetings of stockholders, the purpose or purposes thereof, shall be served upon, or mailed, postage prepaid, or tele­graphed, charges prepaid, not less than ten (10) nor more than sixty (60) days before the date of the meeting to each stockholder entitled to vote thereat at such address as appears on the transfer books of the Corporation.Business transacted at any special meeting of the stockholders shall be limited to the purposes stated in the notice of meeting or a duly executed waiver of notice thereof. SECTION 5.ACTION
